  8:20-cv-00184-RGK-PRSE Doc # 10 Filed: 09/09/20 Page 1 of 8 - Page ID # 38




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SHAWN MCGUIRE,                                               8:20CV184

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

VOSS, Officer; AMANDA MILLER,
Crime Lab Tech; and OMAHA POLICE
DEPT.,

                    Defendants.


      Plaintiff, Shawn McGuire (“McGuire”), a state prisoner, filed his Complaint
on May 14, 2020. (Filing 1.) McGuire has been granted leave to proceed in forma
pauperis. (Filing 6.) Now that he has paid the required initial partial filing fee, the
court conducts an initial review of McGuire’s Complaint to determine whether
summary dismissal is appropriate under 28 U.S.C. '' 1915(e)(2) and 1915A.

                         I. SUMMARY OF COMPLAINT

       McGuire claims he was denied due process because Defendants, Officer Voss
and Crime Lab Tech Amanda Miller of the Omaha Police Department, (1) did not
test for DNA on 10 live rounds of ammunition that were introduced into evidence at
his criminal trial and (2) did not provide him with the results of DNA testing that
was performed on other evidence collected. McGuire alleges that DNA testing on
the live rounds of ammunition would rebut the prosecution’s argument that McGuire
handed the ammunition to his co-defendant. McGuire requests that the court order
post-conviction DNA testing on the 10 live rounds of ammunition.

                II. LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to conduct an initial review of “a complaint in a civil
action in which a prisoner seeks redress from a governmental entity or officer or
  8:20-cv-00184-RGK-PRSE Doc # 10 Filed: 09/09/20 Page 2 of 8 - Page ID # 39




employee of a governmental entity.” 28 U.S.C.A. ' 1915A(a). On such initial
review, the court must dismiss the complaint if it: “(1) is frivolous, malicious, or
fails to state a claim upon which relief may be granted; or (2) seeks monetary relief
from a defendant who is immune from such relief.” 28 U.S.C.A. ' 1915A(b). See
also 28 U.S.C. ' 1915(e)(2)(B) (requiring dismissal of in forma pauperis complaints
“at any time” on the same grounds as ' 1915A(b)).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). Plaintiffs must set forth enough
factual allegations to “nudge[ ] their claims across the line from conceivable to
plausible,” or “their complaint must be dismissed.” Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(“A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.”).

       “A pro se complaint must be liberally construed, and pro se litigants are held
to a lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted). This means that “if the essence of an
allegation is discernible, even though it is not pleaded with legal nicety, then the
district court should construe the complaint in a way that permits the layperson’s
claim to be considered within the proper legal framework.” Stone v. Harry, 364 F.3d
912, 915 (8th Cir. 2004). However, even pro se complaints are required to allege
facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,
623 F.2d 1282, 1286 (8th Cir. 1980).

                                 III. DISCUSSION

       Liberally construing McGuire’s Complaint, this is a civil rights action brought
under 42 U.S.C. § 1983. To state a claim under section 1983, a plaintiff must allege
a violation of rights protected by the United States Constitution or created by federal

                                          2
  8:20-cv-00184-RGK-PRSE Doc # 10 Filed: 09/09/20 Page 3 of 8 - Page ID # 40




statute, and also must show that the alleged deprivation was caused by conduct of a
person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

       As an initial matter, the court notes that the Omaha Police Department is not
a proper defendant. See Frazier v. City of Omaha Police Dep’t, No. 8:18CV539,
2019 WL 582122, at *2 (D. Neb. Feb. 13, 2019) (police department is not a suable
entity). Also, because Plaintiff does not specify that Defendants Voss and Miller are
being sued in their individual capacities, the court must presume they are being sued
only in their official capacities. Baker v. Chisom, 501 F.3d 920, 923 (8th Cir. 2007).
“A suit against a public employee in his or her official capacity is merely a suit
against the public employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535
(8th Cir. 1999) (internal citations omitted). Thus, as a practical matter, this action is
brought against the City of Omaha.

      In the “Statement of Claim” section of his Complaint, McGuire sets out the
following facts and theory of his case:

      During the investigation when the defendants conducted surveillance
      on the drug sting going on at the auto shop the plaintiff left before
      anything going down and when the plaintiff drove off from the crime
      scene and the plaintiff was in a car accident at another location is when
      the defendant found 10 live rounds outside the white Sebring the
      plaintiff was driving. The defendants collected them 10 live rounds into
      evidence which they failed to test them for DNA testing that cause the
      harm toward the plaintiff statutory right to due process to test the
      evidence because the state argument that the plaintiff handed them to
      his co-defendant. Without no DNA testing to determine if the plaintiff
      touch those 10 live rounds had caused harm by the defendants falsely
      accusing him of. Then with the continuance of the defendants not
      notifying the plaintiff in writing about the other DNA test results from
      other collected evidence led to deprive the plaintiff the right under the
      Nebraska statute that led a conviction of a total of 105 years without no
      proof that the defendant committed.

      The defendants violated the plaintiffs due process by violating the state
      laws to the Neb. Rev. Stat. 29-4120, 29-4126 to deny him the right to
      know the DNA findings on the collected evidence they did test. But on
                                           3
  8:20-cv-00184-RGK-PRSE Doc # 10 Filed: 09/09/20 Page 4 of 8 - Page ID # 41




       other collected evidence the defendants failed to follow standard
       procedure and protocol to test the 10 live rounds which they used during
       my trial proceedings. Where the State Court refusing me to DNA
       testing on Brady material that’s in possession of the State that’s relevant
       to my innocent.

(Filing 1 at 4-5.) McGuire does not seek to recover damages, but instead asks the
court to review the facts of his criminal case and to order DNA testing on the live
rounds of ammunition. He states:

       I like the Court to review the fact of my case that I was denied to the
       DNA test results knowingly the officers had a duty to notified me in
       writing about the findings and to have the defendants to test the DNA
       on the 10 live rounds that was never tested. Where, I respectfully
       request the Court to grant the DNA testing on those 10 live rounds that
       was not subject to DNA because if I had handed them to my co-
       defendant there would be fingerprints on them.

(Filing 1 at 6.)

      The court takes judicial notice that McGuire was convicted in the District
Court of Douglas County, Nebraska, of second-degree murder under a theory of
aiding and abetting, use of a deadly weapon to commit a felony, and criminal
conspiracy to unlawfully possess and deliver a controlled substance. See State v.
McGuire, 837 N.W.2d 767 (Neb. 2013) (affirming convictions and sentences); State
v. McGuire, 910 N.W.2d 144 (Neb. 2018) (affirming denial of postconviction relief);
McGuire v. Hansen, No. 4:18CV3102, 2020 WL 555372 (D. Neb. Feb. 4, 2020)
(denying federal habeas corpus relief), appeal dismissed, No. 20-1324, 2020 WL
4687032 (8th Cir. June 22, 2020).1

      The court also takes judicial notice that on June 18, 2018, McGuire filed a
post-conviction motion in the District Court of Douglas County, Nebraska, Case No.

       1
        The court can sua sponte take judicial notice of its own records and files,
and facts which are part of its public records. United States v. Jackson, 640 F.2d 614,
617 (8th Cir. 1981). Judicial notice is particularly applicable to the court's own
records of prior litigation closely related to the case before it. Id.
                                            4
  8:20-cv-00184-RGK-PRSE Doc # 10 Filed: 09/09/20 Page 5 of 8 - Page ID # 42




CR10-9077789, requesting “DNA Touch Testing” of “10 live 9-mm rounds found
next to the Sebring.” See Transcript filed with Nebraska Court of Appeals in Case
No. A-19-269, pp. 6-8 (available at https://www.nebraska.gov/justice).2 McGuire
argued that the testing was relevant to prove his innocence. See id. The State filed
an index of property showing that the 10 live rounds were in the State’s possession.
(A-19-269, T13-42.) McGuire subsequently filed a “Motion to Request Additional
Document,” in which he asserted that the State failed to disclose to him results of
DNA testing that the State claimed to have previously conducted on “the evidence
in question.” (A-19-269, T44-45.) On February 19, 2019, the district court entered
an order denying McGuire’s motion for DNA testing, but did not rule on McGuire’s
subsequent motion. (A-19-269, T46-49.) McGuire then appealed. At the State’s
suggestion, the Nebraska Court of Appeals reversed the district court’s order and
remanded with directions because in denying the motion for DNA testing, the district
court had erroneously “mingled standards applicable to Neb. Rev. Stat. §§ 29-4120
and [2]9-4123” of the DNA Testing Act.3



      2
         The complete district court file is also available on the State of Nebraska’s
Justice website.
       3
         The Nebraska DNA Testing Act provides that “a person in custody pursuant
to the judgment of a court may, at any time after conviction, file a motion, with or
without supporting affidavits, in the court that entered the judgment requesting
forensic DNA testing of any biological material that:
       (a) Is related to the investigation or prosecution that resulted in such judgment;
       (b) Is in the actual or constructive possession or control of the state or is in the
possession or control of others under circumstances likely to safeguard the integrity
of the biological material's original physical composition; and
       (c) Was not previously subjected to DNA testing or can be subjected to
retesting with more current DNA techniques that provide a reasonable likelihood of
more accurate and probative results.” Neb. Rev. Stat. Ann. § 49-4120(1) (Westlaw
2020). If these criteria are met, and the reviewing court finds that “testing may
produce noncumulative, exculpatory evidence relevant to the claim that the person
was wrongfully convicted or sentenced” under § 29-4120(5), the court must order
DNA testing. State v. Hale, 947 N.W.2d 313 (Neb. 2020). “Upon receipt of the
results of such testing, any party may request a hearing before the court when such
results exonerate or exculpate the person. Following such hearing, the court may, on
its own motion or upon the motion of any party, vacate and set aside the judgment
                                              5
  8:20-cv-00184-RGK-PRSE Doc # 10 Filed: 09/09/20 Page 6 of 8 - Page ID # 43




       Following remand, on January 3, 2020, the district court entered an order
again denying McGuire’s post-conviction motion for DNA testing. See Transcript
filed with Nebraska Court of Appeals in Case No. A-20-79, pp. 19-28 (available at
https://www.nebraska.gov/justice). The district court found that McGuire was not
entitled to DNA testing under Neb. Rev. Stat. § 29-4120(5)(c) because the testing
would not produce noncumulative, exculpatory evidence relevant to the claim that
he was wrongfully convicted. (A-20-79, T25-27.) The district court on remand also
denied McGuire’s “Motion to Request Additional Document,” finding that his
request was not proper under a motion for DNA testing. (A-20-79, T27.) McGuire
then filed another appeal, which is still pending before the Nebraska Court of
Appeals (Case No. A-20-79).

       To the extent McGuire may be claiming here that he was denied a fair trial
because evidence was not subjected to DNA testing, or because he was not provided
the results of DNA testing, this court is unable to grant him any relief. The United
States Supreme Court has held that a prisoner in state custody cannot use a § 1983
action to challenge “the fact or duration of his confinement.” Preiser v. Rodriguez,
411 U.S. 475, 489 (1973); see also Wolff v. McDonnell, 418 U.S. 539, 554 (1974);
Heck v. Humphrey, 512 U.S. 477, 481 (1994); Edwards v. Balisok, 520 U.S. 641,
648 (1997). “He must seek federal habeas corpus relief (or appropriate state relief)
instead.” Wilkinson v. Dotson, 544 U.S. 74, 78 (2005). A § 1983 action cannot be
maintained until “the conviction or sentence has been reversed on direct appeal,
expunged by executive order, declared invalid by a state tribunal authorized to make
such a determination, or called into question by a federal court's issuance of a writ
of habeas corpus.” Heck, 512 U.S. at 486-87.

       This line of cases establishes that “a state prisoner’s § 1983 action is barred
(absent prior invalidation)—no matter the relief sought (damages or equitable relief),
no matter the target of the prisoner’s suit (state conduct leading to conviction or
internal prison proceedings)—if success in that action would necessarily
demonstrate the invalidity of confinement or its duration.” Dotson, 544 U.S. at 81-


and release the person from custody based upon final testing results exonerating or
exculpating the person.” Neb. Rev. Stat. Ann. § 29-4123(2) (Westlaw 2020).
                                         6
  8:20-cv-00184-RGK-PRSE Doc # 10 Filed: 09/09/20 Page 7 of 8 - Page ID # 44




82 (emphasis in original). For example, “a Brady claim [that exculpatory evidence
was suppressed by the prosecution],4 when successful postconviction, necessarily
yields evidence undermining a conviction: Brady evidence is, by definition, always
favorable to the defendant and material to his guilt or punishment. … Accordingly,
Brady claims have ranked within the traditional core of habeas corpus and outside
the province of § 1983.” Skinner v. Switzer, 562 U.S. 521, 536 (2011).

      By contrast, “a postconviction claim for DNA testing is properly pursued in a
§ 1983 action.” Id. at 525. This is because “[s]uccess in the suit gains for the prisoner
only access to the DNA evidence, which may prove exculpatory, inculpatory, or
inconclusive. In no event will a judgment that simply orders DNA tests ‘necessarily
impl[y] the unlawfulness of the State’s custody.’” Id. (quoting Dotson, 544 U.S. at
81). Importantly, however, the Supreme Court’s decision in District Attorney’s
Office for Third Judicial Dist. v. Osborne, 557 U.S. 52 (2009), “severely limits the
federal action a state prisoner may bring for DNA testing.” Skinner, 562 U.S. at 525.
“Osborne rejected the extension of substantive due process to this area, and left slim
room for the prisoner to show that the governing state law denies him procedural
due process.” Id. (citations omitted).

       In this case, McGuire is not claiming that Nebraska’s DNA Testing Act denies
him procedural due process—in fact, he is currently pursuing his remedies under
that Act in state court. Instead, he is claiming that an Omaha police officer and a lab
technician violated his substantive due process rights during their investigation into
the crimes of which he stands convicted. This claim necessarily fails because there
is no “freestanding right to DNA evidence untethered from the liberty interests
[McGuire] hopes to vindicate with it.” Osborne, 557 U.S. at 72.

                                 III. CONCLUSION

      McGuire’s Complaint fails to state claim upon which relief may be granted
against Defendants (i.e., the City of Omaha). The court will not grant McGuire leave
to amend, because it concludes that any amendment would be futile.


      4
          Brady v. Maryland, 373 U.S. 83 (1963).
                                          7
8:20-cv-00184-RGK-PRSE Doc # 10 Filed: 09/09/20 Page 8 of 8 - Page ID # 45




   Accordingly,

   IT IS ORDERED:

   1.    This action is dismissed without prejudice.

   2.    Judgment shall be entered by separate document.

   Dated this 9th day of September, 2020.

                                         BY THE COURT:


                                         Richard G. Kopf
                                         Senior United States District Judge




                                     8
